Name: Commission Regulation (EC) No 636/2008 of 3 July 2008 on the issuing of export licences for wine-sector products
 Type: Regulation
 Subject Matter: agricultural activity;  tariff policy;  trade policy
 Date Published: nan

 4.7.2008 EN Official Journal of the European Union L 176/10 COMMISSION REGULATION (EC) No 636/2008 of 3 July 2008 on the issuing of export licences for wine-sector products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 883/2001 of 24 April 2001, laying down detailed rules for implementing Council Regulation (EC) No 1493/1999 as regards trade with third countries in products in the wine sector (1), and in particular Article 7 and Article 9(3) thereof, Whereas: (1) Article 63(7) of Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine (2), limits the grant of export refunds for wine-sector products to the volumes and expenditure contained in the Agreement on Agriculture concluded during the Uruguay Round multilateral trade negotiations. (2) Article 9 of Regulation (EC) No 883/2001 lays down the conditions under which the Commission may take specific measures to prevent an overrun of the quantity laid down or the budget available under the said Agreement. (3) On the basis of information on export licence applications available to the Commission on 2 July 2008, the quantity still available for the period until 31 July 2008, for destination zones (1) Africa and (3) eastern Europe, referred to in Article 9(5) of Regulation (EC) No 883/2001, could be exceeded unless the issue of export licences with advance fixing of the refund is restricted. Therefore, a single percentage for the acceptance of applications submitted from 1 July 2008 should be applied and the submission of applications and the issue of licences suspended for this zone until 1 August 2008, HAS ADOPTED THIS REGULATION: Article 1 1. Export licences with advance fixing of the refund for wine-sector products for which applications are submitted from 1 July 2008 under Regulation (EC) No 883/2001 shall be issued in concurrence with 13,69 % of the quantities requested for zone (1) Africa and in concurrence with 70,24 % of the quantities requested for zone (3) eastern Europe. 2. The issue of export licences for wine-sector products referred to in paragraph 1 for which applications are submitted from 2 July 2008 and the submission of export licence applications from 4 July 2008 for destination zones (1) Africa and (3) eastern Europe shall be suspended until 1 August 2008. Article 2 This Regulation shall enter into force on 4 July 2008. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 July 2008. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 128, 10.5.2001, p. 1. Regulation as last amended by Regulation (EC) No 1211/2007 (OJ L 274, 18.10.2007, p. 5). (2) OJ L 179, 14.7.1999, p. 1. Regulation as last amended by Regulation (EC) No 1234/2007 (OJ L 299, 16.11.2007, p. 1).